Citation Nr: 0821300	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the Denver, 
Colorado Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to non-service-connected pension.

In February 2008, the Board issued a decision denying 
entitlement to non-service-connected pension.  Other claims 
were also decided or remanded in that decision.  In March 
2008, the veteran submitted a motion to vacate the part of 
the decision denying entitlement to non-service-connected 
pension.

The Board herein VACATES the February 2008 Board decision 
with respect to entitlement to non-service-connected pension.  
The issue of non-service-connected pension, on 
reconsideration, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In its February 2008 decision, the Board found that the 
veteran did not have service during a period of war.

2.  In response to a motion from the veteran, the Board finds 
that the veteran's period of service may reasonably be 
interpreted as continuing until August 5, 1964, which date is 
included in the period of the Vietnam War for purposes of the 
benefit sought.


CONCLUSION OF LAW

The Board vacates the portion of the February 2008 decision 
that denied eligibility for non-service-connected pension.  
38 U.S.C.A. §§ 101(21)(E), 106(c), 1521, 5107 (West 2002); 
38 C.F.R. §§ 3.2(f), 3.6(b)(7), 20.904 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to non-service-connected 
disability pension.  VA law provides that non-service-
connected disability pension may be paid to a veteran of a 
period of war, who meets specified service requirements, and 
who is permanently and totally disabled.  38 U.S.C.A. § 1521.  
The service requirements for eligibility for non-service-
connected pension are active service:

(1) for ninety days or more during a 
period of war;
(2) during a period of war, with 
discharge or release from service for a 
service-connected disability;
(3) for a period of ninety consecutive 
days or more, with such period beginning 
or ending during a period of war; or
(4) for an aggregate of ninety days or 
more in two or more separate periods of 
service during more than one period of 
war.

38 U.S.C.A. § 1521(j).

In deciding the pension issue in February 2008, the Board 
noted a threshold question as to whether the veteran served 
in a period of war.  The veteran's service separation 
document, DD Form 214, indicates that the veteran's dates of 
service were from October 31, 1961, to August 4, 1964.  For 
VA purposes, the period of war applicable to the Vietnam War 
is from February 28, 1961, to May 7, 1975, inclusive, for a 
veteran who served in the Republic of Vietnam during that 
period, and from August 5, 1964, to May 7, 1975, for any 
other veteran.  38 C.F.R. § 3.2(f).  The veteran did not 
serve in the Republic of Vietnam.  

The veteran contends that his active service did not end on 
August 4, 1964, but rather ended later.  In a July 2005 
statement, the veteran reported that he had a final service 
medical examination at a location in California on August 4, 
1964, but that he remained at that location for two more days 
before he could get a standby flight back to Colorado where 
he was inducted into service.  He stated that there were 
further delays in obtaining seats on standby flights to 
complete his travel.  He indicated that he did not get back 
to the place where he was inducted until August 8, 1964.  In 
February 2006, three of the veteran's siblings wrote 
statements recalling that when the veteran was separated from 
service, he was delayed a number of days in transit from 
California to Colorado Springs.

In 2006, the veteran applied to the U. S. Department of 
Defense for correction of his DD Form 214 to show a date 
later in August 1964 as the date of his separation from 
service.  In September 2006, the Army Board for Correction of 
Military Records (Army Board) denied the veteran's request to 
change the date of separation.  The Army Board explained that 
a separating servicemember was expected to travel to their 
place of induction by the most direct route.  The Army Board 
concluded that the extension of the veteran's travel time due 
to his use of standby flights did not warrant a change in his 
service separation date.

In the February 2008 decision, the Board found that August 4, 
1964, was the date of the veteran's separation.  The Board 
found the veteran ineligible to receive non-service-connected 
disability pension, on the grounds that he did not have 
service during the Vietnam period of war or any other period 
of war.

In March 2008, the veteran submitted a motion to vacate the 
part of the decision denying entitlement to non-service-
connected pension.  The veteran noted VA law and regulations 
regarding the calculation of a veteran's period of service.  
He referred to 38 U.S.C.A. § 101(21)(E), which indicates that 
the term "active duty" includes authorized travel to or 
from duty.  He also cited 38 U.S.C.A. § 106(c) and 38 C.F.R. 
§ 3.6(b)(7), which indicate that:

A person discharged or released from a 
period of active duty, shall be deemed to 
have continued on active duty during the 
period of time immediately following the 
date of such discharge or release from 
such duty determined by the Secretary 
concerned to have been required for him 
or her to proceed to his or her home by 
the most direct route, and, in all 
instances, until midnight of the date of 
such discharge or release.

The veteran asserts that application of those statutes and 
regulations in his case would mean that his active duty 
continued at least until August 5, 1964, the first day of the 
Vietnam War for purposes of his claim.  

The Board accepts that, under 38 U.S.C.A. § 106(c) and 
38 C.F.R. § 3.6(b)(7), the veteran's active service extended 
at least until midnight of the date of his release, August 4, 
1964.  The law leaves some question as to whether midnight of 
August 4 is considered the last moment of August 4, or the 
beginning of August 5.  The Board notes that the veteran, by 
waiting for standby flights, voluntarily extended the time 
spent returning home.  It is not clear, however, whether the 
quickest and earliest available methods of transportation 
would have allowed him to return home before August 5.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  Resolving reasonable doubt in 
the veteran's favor, the Board will interpret the law and 
regulations as indicating that the veteran was on active duty 
on August 5, 1964, and that, therefore, he served during a 
period of war.  Therefore, the Board vacates its February 
2008 decision that the veteran was ineligible for non-
service-connected pension due to lack of wartime service.  
The Board may vacate an appellate decision at any time on the 
request of an appellant or his representative, or on the 
Board's own motion.  38 C.F.R. § 20.904.


ORDER

That part of the February 2008 Board decision that denied 
service connection for non-service-connected pension is 
vacated.




REMAND

Having vacated the February 2008 decision with respect to 
non-service-connected pension, it is necessary to reconsider 
that claim on its merits.  As noted above, non-service-
connected disability pension is paid to a veteran of a period 
of war, who meets the specified service requirements, and who 
is permanently and totally disabled.  38 U.S.C.A. § 1521.  
The veteran served in a period of war.  To receive non-
service-connected pension, he must be permanently and totally 
disabled.  The assembled records show that the veteran has 
multiple disabilities, some service-connected and some not 
service-connected.  The Board will remand the case to the RO 
for a determination as to whether the veteran is permanently 
and totally disabled, when all disabilities are considered.  
Any necessary medical examinations should be performed.

In the portion of the February 2008 Board decision that has 
not been vacated, the Board, inter alia, granted service 
connection for tinnitus and headaches and remanded the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU).  After assigning 
disability ratings for the conditions for which service 
connection had recently been granted, the claim for TDIU was 
to be readjudicated.  The remand also ordered VA examinations 
be conducted to determine the current severity and etiology 
of any current eye, low back, neck and knee disability.  
Given the veteran's claim for nonservice-connected pension, 
additional medical evidence is needed to determine whether 
the veteran is permanently and totally disabled, when all 
disabilities are considered.  Thus, the examinations 
conducted should include an opinion as to the effect of all 
disabilities on the veteran's ability to secure or follow 
substantially gainful employment.

Accordingly, this case is REMANDED for the following action:

1.  Schedule the veteran for appropriate 
VA examinations to determine the impact 
of his disabilities (including, but not 
necessarily limited to the now-service-
connected tinnitus and headache 
disabilities, other head injury 
residuals, eye disorders, skin disorders, 
and disabilities of the neck, low back, 
hips, legs, and knees) on his ability to 
secure and maintain gainful employment.  

The claims folder must be provided to the 
examiner(s) prior to the examination(s).

The examiner is requested to provide a 
definite opinion as to whether the 
veteran's disabilities combine to render 
him unable to secure or follow 
substantially gainful employment.  The 
opinion should take into account the 
veteran's employment history and his 
educational and vocational attainment.  
If the veteran is found to be 
unemployable, the examiner should comment 
on whether it is reasonably certain that 
such level of disability will continue 
throughout the veteran's life.  

2.  Thereafter, review the record and 
determine that all appropriate action has 
been undertaken, to include whether the 
requested opinions detailed in this 
remand as well as the February 2008 
remand have been obtained.  If not, 
corrective action must be taken. 

3.  Thereafter, determine if the 
veteran's claim for non-service-connected 
pension can be granted.  If that claim 
remains denied, the RO should issue a 
supplemental statement of the case, and 
afford the veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


